


Exhibit 10.2
[logoa02a01a01.jpg]
K&S Corporate Headquarters
Kulicke & Soffa Pte Ltd
23A Serangoon North Ave 5
#01-01, Singapore 554369
 
+65-6880-9600 main
+65-6880-9580 fax
www.kns.com
Co. Regn. No. 199902120H



25 October 2012    


Deepak Sood
Fort Washington, Pennsylvania


This letter outlines the terms and conditions of your transfer to, and
localization in, Singapore as the Vice President of Engineering reporting to
Bruno Guilmart, President and CEO of Kulicke and Soffa Industries Inc (“KSI”).


Status and Legal Employer


Effective on 1 January, 2013, you will become an employee of Kulicke & Soffa Pte
Ltd (the “Company”) in Singapore and your status will be that of a local
Singapore employee, paid 100% out of Singapore in local currency.


Pre-Departure Preparations

--------------------------------------------------------------------------------



Immigration - The Company will process and pay for any locally required
documentation to enable you to work and live in Singapore. This assistance will
be provided for you and your family. Any offer of employment in Singapore will
be subject to immigration approval as needed. You are responsible for providing
all required personal documentation.


Tax Planning: A pre-assignment tax consultation with KPMG will be scheduled in
your home location to familiarize you with the relevant tax policies and to
ensure you are informed of your US and Singapore tax liabilities upon your
employment in Singapore.


Relocation and Household Goods Move

--------------------------------------------------------------------------------



Air Shipment of Personal Effects: The Company will arrange to ship your personal
effects from your home location to Singapore, up to a maximum of 750 pounds.
Personal effects are limited to clothing, items for personal use, linens, small
appliances that will operate in the host country and kitchen utensils.


Sea/Land Shipment of Household Goods: The Company will pay the cost of shipment
for household goods from your home location to Singapore, up to a maximum of
7,500 lbs.


Preview Trip - The Company agrees to pay for economy round-trip airfare and 4
days accommodation for you and your family to visit Singapore for purposes of
area orientation and house-hunting.


Travel Expenses - Economy class airfare is authorized for travel from your home
location to your host location for you and your family.

1

--------------------------------------------------------------------------------




Interim Living Expenses - Should it be necessary for you to stay in a hotel or
service apartment until your residence is available, the Company will reimburse
the following for up to 30 days:
◦
Room

◦
Laundry

◦
Meals

◦
Normal gratuities



Compensation

--------------------------------------------------------------------------------



Base Salary: Effective 1 January, 2013, your base salary rate will be S$300,000
SGD per year.


Incentive Target: You will participate in the K&S Incentive Compensation Plan.
Effective 1 January 2013, your incentive target is 60% of your base salary with
a payout range of 0% to 200% of target based on performance. Performance targets
will be determined by the Management Development and Compensation Committee of
the Board of Directors of the Company (the “MDCC”). The terms of the Incentive
Compensation Plan may be revised by the MDCC at any time.


Equity Award: The Company will grant to you a equity award equal to S$250,000
SGD based on the share price and exchange rate on the date of grant. This grant
replaces any recommended grant that was proposed by your manager as part of the
regular annual grant of the Company. These shares will be granted to you as
follows:


You will be granted 50% of the share units in the form of Restricted Share Units
under the Company’s 2009 Equity Plan. The award vests ratably over 36 months
from the date of grant, with one third vesting on each anniversary of the grant
date.


You will be granted 50% of the share units in the form of Performance Share
Units under the Company’s 2009 Equity Plan. The service period and the
performance period are thirty-six months. The award cliff-vests 36 months from
the date of grant. The payout will be between 0% and 200% of the number of share
units granted, based upon shareholder return relative to a market index of peer
companies.


Please refer to the Company’s Proxy Statement dated 12/31/2011 and the 2009
Equity Plan for plan details.


Allowances and Benefits-in-Kind

--------------------------------------------------------------------------------



Pension Allowance: The Company will provide a pension allowance equivalent to
$20,000 USD per year to be paid in January of each year. If you attain permanent
residence in Singapore and participate in the local CPF, those employer
contributions will be netted against the $20,000 USD with the balance being paid
to you.


Relocation Allowance: You will receive a one-time lump sum payment at the
beginning of your employment in Singapore equal to S$50,000 SGD. This cash
payment must be returned to the Company on a pro rata basis if your employment
is terminated by the Company for “Cause” or if you resign for any reason other
than “Good Reason,” (as such terms are defined in the Officer Severance Pay
Plan) within 12 months of the start of your employment in Singapore. The pro
rata portion owed to the Company will be based on full months remaining in the
12 month period.



2

--------------------------------------------------------------------------------




Housing Allowance: The Company will provide a monthly housing allowance of
S$10,000 SGD for the first two (2) years of your employment in Singapore. A
housing allowance of S$5,000 SGD will be provided for year three (3) of your
employment in Singapore. We will arrange for the Company approved housing agent
to assist you with your house hunting needs in Singapore.


Education Subsidy: An education subsidy of 100% of the education costs in
Singapore for one child for 36 months or until High School graduation, whichever
is less, will be provided to you.


Tax Preparation Services: Tax preparation and filing assistance will be provided
for the first two (2) years of your employment in Singapore.


Healthcare: You and your dependents will be covered by Aetna Global medical
coverage.


Taxation

--------------------------------------------------------------------------------



•
The Company will provide tax protection on all company sourced income for the
first calendar year of your employment in Singapore.  This means that you will
not be responsible to pay any additional taxes beyond what you would have paid
had you remained in the US and received the same income.

•
It is your responsibility to discuss any questions or concerns regarding your
taxes with local KPMG.

•
You are responsible for the correct and timely filing of all required tax
returns and related statements.



Other Provisions

--------------------------------------------------------------------------------



Severance: If either the Company terminates your employment for any reason other
than “Cause” or if you resign for “Good Reason,” (as such terms are defined in
the Company’s Executive Severance Policy). You will be entitled to:
•
An amount equal to 12 months’ base salary as of the last day of your employment,
subject to your entering into a general release in favor of the Company, KSI,
and all other KSI or Company affiliates, satisfactory to the Company. If you do
not enter into the general release, you will only be entitled to six months of
base salary. In no event will any severance be paid to you if you are employed
by, a director of, or an advisor to, a competitor of KSI during the applicable
severance period. Non-competition and confidentiality will be addressed in a
separate agreement between you and the Company.

•
Severance payments will be paid as follows: salary continuation on your
regularly scheduled pay dates for 12 months; provided that, if you are a U.S.
Citizen and on your termination date, stock of KSI (or any other entity
considered a single employer with KSI under U.S. Treas. Reg. §1.409A-1(g) or any
successor thereto) is publicly traded on an established securities market or
otherwise, severance payments shall not be made or commence to be made before
the first business day following the six-month period beginning on your
termination date. Any installment payments that would otherwise have been made
within such six-month period shall accumulate and be paid in one lump sum on the
first business day following such six-month period. Remaining severance payments
shall be paid on your regularly scheduled pay dates beginning with the first
regularly scheduled pay date occurring after the six-month period that begins on
your termination date.






3

--------------------------------------------------------------------------------




•
Continuation of participation for you and your family in medical, prescription
drug, dental, and vision benefit programs for any applicable severance period.

•
Continuation of eligibility to participate in Company life insurance program to
a maximum of six months after the last day of your employment, subject to the
agreement of the life insurance provider.

•
Vesting of any stock options would stop on the last day of your employment. You
would have three months after such date to exercise vested stock options, unless
different terms apply under the applicable stock option plan(s). Any entitlement
to share awards would be determined in accordance with the terms of the
applicable plan.

•
The terms of this policy are subject to modification by the Board of Directors
of KSI in light of, among other things, changes in applicable regulations or
market practices.



Change-in-control: We will provide to you a change-in-control agreement, which
will, in general, provide that if your employment is terminated by the Company
for any reason other than Cause, or you terminate your employment voluntarily
for Good Reason (as such terms are defined in the change-in-control agreement),
within 18 months after a Change of Control of KSI, you will receive the
following payments and benefits:
•
An amount equal to 12 months of your annual base salary plus target annual
incentive bonus (“target” is 100% achievement), subject to you entering into a
general release in favor of the Company, KSI and its subsidiaries, acceptable to
Company. If you do not enter into the general release, you will only be entitled
to six months of base salary. The timing of these payments is subject to the six
month delay described above in this offer letter in the paragraph entitled
“Severance.”

•
Continuation of benefits during the severance period for your spouse and
dependent children at the same premium rate as in effect prior to your
termination date;

•
Continuation of eligibility to participate in the Company’s life insurance
program for a maximum of six months after the last day of your employment if
permitted by the life insurance provider; and

•
Please refer to the 2009 Equity Plan for the terms of equity awards upon a
change in control of KSI.

•
You understand that the KSI Board may review change in control arrangements with
you and other executives in the future in light of, among other things, changes
in applicable regulations or market practices.



Equity Ownership Guidelines: You will be expected to reach and maintain an
ownership level of one times your annual base salary. A copy of the Equity
Ownership Guidelines will be provided to you. The Equity Ownership Guidelines
are subject to modification by the Board of Directors of KSI in light of, among
other things, changes in applicable regulations or market practices.




Recovery of Previously Paid Executive Compensation

--------------------------------------------------------------------------------



If the Board of Directors of the Company or the MDCC determines that any fraud,
gross negligence or intentional misconduct by you was a significant factor
contributing to the Company restating all or a portion of its financial
statement(s), the Board or the Committee will take, in its discretion, such
action as it deems necessary to remedy the fraud, gross negligence or
intentional misconduct and prevent its recurrence. The Board or the Committee
will also review the facts and circumstances underlying the restatement, and if
any incentive award was calculated based on the achievement of financial results
that were subsequently reduced due to a restatement, may in its discretion (i)
require reimbursement to the Company of all or a portion of the incentive award;
(ii) cancel any unvested or outstanding incentive award; and (iii) seek
reimbursement of any gains realized on the exercise of the incentive awards.
Under the policy, the Company may seek to recover or recoup incentive awards
that were paid or vested up to 60 months prior to the date the applicable
restatement is disclosed. The terms of this policy are subject to

4

--------------------------------------------------------------------------------




modification by the Board of Directors in light of, among other things, changes
in applicable regulations or market practices.




Full Time Employment

--------------------------------------------------------------------------------



You will devote your full time, attention, and energies to the business of the
Company, and will not engage in any other business activity. You are permitted
to serve on the boards of directors of other companies, only with the prior
consent of the Chief Executive Officer, and as long as such service on outside
boards of directors does not, in the opinion of the Chief Executive Officer,
conflict or interfere with your duties to the Company or KSI.




Termination/Resignation of Employment:

--------------------------------------------------------------------------------



Termination: This agreement shall confer no rights on you to remain employed by
the Company or any of its subsidiaries for any period of time. The Company or
any of its subsidiaries may terminate your employment at any time, with or
without cause, to the fullest extent permitted by applicable law and in
accordance with Company policy. No notice period will be required to be provided
by the Company for any termination of employment unless otherwise determined by
the Chief Executive Officer. Should the Company terminate your employment in
Singapore; the Company will pay the cost of repatriation to your point of origin
in your home location.


Resignation: Should you resign from the Company while in Singapore, the Company
will have no responsibility to relocate you to either your home location or to
the location of your new employer, nor any continued responsibility for your
employment allowances.


This Agreement and any share unit agreements, confidentiality agreements,
non-compete agreements, training bonds, and employment contracts currently in
place, collectively the “Other Agreements,” constitute the entire agreement
between parties pertaining to the subject matter contained herein and therein.


No supplement, modification, waiver or amendment of this Agreement or Other
Agreements shall be binding unless executed in writing by you and an officer of
the Company or an officer of the relevant Company subsidiary. Without limiting
the generality of the foregoing, neither the Company nor any of its subsidiaries
shall be bound by any written, electronic or oral agreement, representation or
undertaking to pay you any additional amount or employ you for any specific
period of time, unless such agreement, representation or undertaking is in
writing and is executed by you and an officer of the Company.





5

--------------------------------------------------------------------------------








By signing below, you have accepted and agreed to the terms and conditions in
this letter.


By:
        


____________________                ____________________    
Lisa Lim                          Date
VP, Global Human Resources








Accepted and Agreed:    






_________________________        __________________________
Deepak Sood                          Date









6